Dismissed and Memorandum Opinion filed February 15, 2007







Dismissed
and Memorandum Opinion filed February 15, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01075-CV
____________
 
MABLE OWENS and MARTHA THOMPSON,
Appellants
 
V.
 
COMERICA BANK, N.A., Appellee
 

 
On Appeal from the
151st District Court
Harris County , Texas
Trial Court Cause No.
2005-39724-A
 

 
M E M O R
A N D U M  O P I N I O N
This
appeal is from a partial summary judgment signed July 17, 2006, which was made
final by an order of severance signed October 31, 2006.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On
January 12, 2007, notification was transmitted to all parties of the court's
intention to dismiss the appeal for want of prosecution unless, within fifteen
days, appellants paid or made arrangements to pay for the record and provided
this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellants filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 15, 2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.